State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 7, 2016                     520222
___________________________________

In the Matter of the Claim of
   JOSHUA A. ARNOLD,
                    Respondent.

JUST ENERGY NEW YORK
   CORPORATION,                             MEMORANDUM AND ORDER
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.

(And 14 Other Related Proceedings.)
___________________________________


Calendar Date:   February 17, 2016

Before:   McCarthy, J.P., Egan Jr., Rose and Lynch, JJ.

                             __________


      Barclay Damon LLP, Buffalo (Laurence B. Oppenheimer of
counsel), for appellant.

      Francis J. Smith, Albany, for Joshua A. Arnold and others,
respondents.

      Eric T. Schneiderman, Attorney General, New York City (Dawn
A. Foshee of counsel), for Commissioner of Labor, respondent.

                             __________


McCarthy, J.P.

      Appeals from 30 decisions of the Unemployment Insurance
Appeal Board, filed March 4, 2014, which, among other things,
ruled that Just Energy New York Corporation was liable for
additional unemployment insurance contributions on remuneration
paid to claimants and other similarly situated marketing
                              -2-                  520222

representatives.

      Just Energy New York Corporation, an energy service company
that provides residential and commercial customers with
fixed-priced contracts for electricity and natural gas, retained
the services of Just Energy Marketing Corporation (hereinafter
collectively referred to as Just Energy) to assist it with
obtaining energy contracts from customers located within its
jurisdiction. Claimants worked as marketing representatives for
Just Energy. After their employment ended, claimants applied for
unemployment insurance benefits. The Unemployment Insurance
Appeal Board subsequently ruled that claimants were employees of
Just Energy and that Just Energy was liable for additional
unemployment insurance contributions on remuneration paid to
claimants and other similarly situated marketing representatives.
Just Energy appeals from the Board's decisions.

      On the issue of whether an employment relationship existed,
the relevant facts regarding Just Energy's relationship with
claimants are virtually identical to those examined in Matter of
Cohen (Just Energy Mktg. Corp.—Commissioner of Labor) (117 AD3d
1112, 1113 [2014], appeal dismissed 24 NY3d 928 [2014]). For the
reasons discussed in that decision, substantial evidence supports
the Board's determinations that claimants were employees (see
id.; Matter of Lamar [Eden Tech., Inc.— Commissioner of Labor],
109 AD3d 1038, 1039 [2013]).

     Egan Jr., Rose and Lynch, JJ., concur.


     ORDERED that the decisions are affirmed, without costs.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court